Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 1 of 12



                        IN T H E U M TED STATE S D ISTR ICT CO U R T
                       FO R TH E SO U TH ERN D ISTR ICT O F FLO W DA
                               W E ST PM ZM BE AC H D W ISIO N


  CLIN TON STRAN G E,
  Plaintiff                                                      FILED BY P& 1 -         D .C.

                                                                       JLL 1? 2215
                                                                     ANGELA
                                                                    CL ERK U E. NOBLE
  PUB LIC REPUTATION M AN A GEX N T SERV ICES,LLC;                  s.      S DISI C1:
                                                                      D.oF// .-w.Rs.
  a FloridaDom esticLim ited LiabilityCom pany
  ELEV 8TE LLC;
  aDelawareDomesticLimited Liability Com pany
  JOHN DO/ No.1;
  the Enduser oflnterconnected V olP services associated w ith
  the TelephoneNum ber318-225-9304
  &
  BEN ZION M OU D a/k/a BEN SION A BOUD ,
  in theroleasan Officerand M anagerofElev8teLLC
  D efendants




                                        C IW L A CT IO N :
              COU LM NT FOR MqLLFUL AND K NOMQNG W OLATIONS OF
                TIIE TELEPH ONE CONSUM ER PROTECTION ACT OF 1991
                                    47U.S.Codej227etseq.
                                                &
         THE LO UISIANA TELEPH OM SOLICITATION RELIEF ACT OF 2001
                      LOUISIANA REW SED STATUTE 45:j844 etseq.

                                            Page 1of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 2 of 12



  Jury T rialD em anded
                                          SEC TIO N 1:
                                PR ELIM INA R Y STA TEM EN T
      1. Tllisisan action broughtin good faith by an adultindividualagninstDefendantPUBLIC

         REPU TA TION M AN A GEM EN T SERV ICES,LLC a Florida D om estic Lim ited

         LiabilityCompany;ELEV8TE LLC aDelawareDom esticLim ited Liability Company;

         JOHN DOE No.1(whosetrueidentityislmknowntothePlaintiffatthistime)whoisthe
         EnduserofInterconnected VoP selwicesassociated with theTelephoneNumber318-

         225-9304;and BENZION ABOUD a/k/aBEN SION ABOUD in theroleasan Officer

         andM anagerofElev8teLLC,hereinandcollectively (CIDEFENDANTS'') forw111A11
         and know ing violationsofparts oflhe:

                              Telephone ConsllmerPiotectionActof1991:

                                  47U.S.Codej227(b)(1)(A)(iii)
                                                 &
              THE LOUISG N A TELEPH ON E SOLICITA TION RELW F A CT OF 2001

                          LOUISIANA REVISED STATUTE 45:5844etseq.

     ThePlaintiffbringstllispzivatecivilaction to enforcetheprovisionsofthese lawsin llisown

  response,asa responsible citizen ofboth the Su te ofLouisiana and the U nited Statesof

  Am erica,to theovetw helm ingwide-spread publicoutrageabouttheproliferation ofintrusive,

  disturbing,and absolutely nnnoying,nuisancetelem rketing practices.SeeM imsv.Arrow Fin.

 Senw,LLC,132 S.Ct.740,745(2012).ThePlaintiffisseeldngamaximlzm awardfordamages,
  andanenjoinderfrom furtherviolationsofthepartsherein.



                                           Page 2 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 3 of 12



                                         SE CTIO N II:
                                  JU RISDIC TIO N & VEN IJE
     2. Jurisdiction alisesinthisU.S.DistrictCourtbecausetheaction broughtinvolvesFederal

        QuestionJurisdictionpursuantto28U.S.Codej1331
     3. SupplementalJurisdiction appliestothiscaseasthematterinvolvingFederalQuestion
        Jurisdiction also relatesto the Plaintiffs State Law Claim splzrsuantto 28 U .S.

        Codej1367
     4. Venueliesproperly in thisU.S.DistrictCourtbecausetheDefendantscan be foundhere

        and thesubstantialportion oftheadionablecondud asalleged by thePlaintiffbegan or

        occurredwithinthisU.S.JudicialDistrictpursllqntto28U.S.Codej1391



                                         SE CTIO N 1H :
                                        TH E PM W IES
     5. PlaintiffCLW TON STRANGE isan adultindividualresiding attheaddressof:

                                         CLINTON STRAN GE

                                       7021 W INBIJRN D RIVE

                                      G REEN W O OD ,LA 71033

     6. DefendantPUBLIC REPUTATION M ANAGEG NT SERVICES,LLC isaFlorida

        DomesticLimited Liability Com pany principally located at:

                                 4910 CO          ICA TION A VEN UE

                                               SU ITE 200

                                       BO CA M TON ,FL 33431

                                                   &

                                  W hoseRegistered Agentislisted as:
                                           Page 3 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 4 of 12



                                       D APH N E FERN A N D EZ

                                 4910 COM M UM CA TION A V EN UE

                                               SUITE 200

                                      BOCA M TON,FL 33431

     7. D efendantELEV 8TE LLC is a D elaware D om estic Lim ited Liability Com pany whose

        principalplaceofbusinessislisted as:

                                           ELEV 8TE LLC

                                 4910 C OM M U N ICA TION A VEN UE

                                              SU ITE 200

                                      B O CA M TON ,FL 33431

                                                  &

                                 W hose Registered A gentislisted as:

                            CO RPOR ATE CREA TION S N ETW OR K IN C .

                                      3411 SILV ER SID E R OA D

                                       TA TNM ,L BU ILD IN G

                                              SU ITE 104

                                     W ILM ING TON ,DE 19810

        D efendantJOHN D O E N o.1 is the EnduserofInterconnected V oIP sezwices associated

        with theTelephoneNzlm ber318-225-9304.PlaintiffallegesthatthisDefendantoperates

        anillegalAutomaticTeleyhoneDialerSystem Technologythatplacesthousandsof
        robocallsdaily on behalfofits vadousclientsthatalso utilizes a pre-recorded voice and

        inseractiveplatform toacceptorrejectconsllmerinput(i.e.Pressonetobeconnected...
        Orpress9to beplacedontheDo-Not-call-List)ThetnzeidentityoftheDefendantis


                                          Page4 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 5 of 12



         llnknown tothePlaintiffatthistimebutcan bediscoveredthough subpoenasdllringthe

         Discovery PhaseoftheLitigation Process.On iafbrm ation and belief,thePlaintiffalleges

         thatthisD efendantisa H ired A gentthatisa tt ead G enerator''w ho placescalls on behalf

         oftheothernnm ed Defendantsin orderto directinbound callsto thenam ed Defendants

         directemployees.Preliminary Data suggeststhattheInterconnectedV oP service

         telecommlmicationsproviderthatleasesorwho hashad thisnllmberported tothéir
                                                                                  .

         system isBlue Licenses Holding,LLC ofHom er,Louisiana.

      9. D efendantBEN ZION M O UD a/k/a BEN SION A BOU D isnam ed individually in the

         role asan Ofdcerand M anagerofElev8te LLC.On inform ation and belieftllisindividual

         isprincipally dom iciled atthe addressof:

                                           BEN SION AB OU D

                                   1830 N OR TH W EST 42ND D RIVE

                                       BO CA M TO N ,FL 33431

                                         SECTION r/:
                                  FACTUAL ALLEGATIONS
  10. The Telephone Consum erProtection A ctof 1991 ET CPA ''states in parttm dersubsection b:

  (b)Restrictionsonuseofautomatedtelephoneequipmenttl)Prohibitions:Itshallbeunlawf'
                                                                                  ul
  foranyperson withintheUnited States,orany person outsidethe United Statesiftherecipientis

  withintheUnitedSGtes-tAltpmakeanycall(otherth% acallmadeforemergencypurposesor
  madew1111thepriorexpressconsentofthecalledpartylusinganyautomatictelephonedialing
  system oran artificialorprerecorded voice-

  (i)toanyemergencytelephoneline(includingany ::911''lineandanyemergencylineofa
  hospital,m edicalphysician orserviceoflice,health care facility,poison controlcenter,orfire

  protectionor1aw enforcementagencyl;
                                           Page 5 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 6 of 12




   (ii)tothetelephonelineofanyguestroom orpatientroom ofahospital,healthcarefacility,
   elderly hom e,orsimilarestablishm ent;or

   (iii)toanytelephonenllmberassignedtoapagingservice,cellulartelephoneservice,specialized
   m obileradio service,orotherradio com mon canierservice,orany serviceforwhich the called

   party ischarged forthecall,llnlesssuch callism adesolely to collectadebtowed to or

   guaranteedbytheUnited States;



   11.The Telephone Consllm erProtection A ctof 1991 statesin parttm der subsection c:

   (5)Privaterightofaction:A personwhohasreceivedmorethanonetelephonecallwithin any
   lz-m onth pedod by oron behalfofthe sam eentityin violation oftheregulationsprescribed

   underthissubsection may,ifotherwisepermitted by thelawsorrulesofcourtofa Statebring in

   an appropriate courtofthatState.

    TheP1aintiffnnnoyedan'daggravatçdbytmwantedrobocallsregisteredlziscellulartelephone
   nllmberontheUnited StatesFederalTrade Comm ission'sDo-Not-callRegistry on January

   3,2018,and laterRegistered hiscellulartelephonenllmberon the StateofLouisianaPublic

   ServiceCommission'sDo-Not-callRegistryonAugust2,2018gseeExhibitA).
13.ThePlaintiffknowsthattheillegalrobocallscallsmadeto thePlnintiY scellulartelephonewms

   ûGtransm itted''using technology capable ofgenerating thousands of sim ilarcallsperday.'
                                                                                          Fhe

   callsweregenerated 9om whatiscalled an Autom aticTelephoneDialing System ,orRATDS''.

   14.Plaintiffis tlze soleuserofthe cellulartelephone num ber318-423-5057 and isthe only

      person responsibleforpaying on theV erizon wirelessaccotmt.ThePlaintiffhaspersonally

      been paying on theaccolmtin hisnnm esince aboutJu1y,2016.ThePlaintiffallegesthathe

      incurs chargesforcallsasthatissue hasbeen defined by otherU .S.D istrictCourts.


                                              Page 6 of11
 Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 7 of 12



       15.Defendantsnam ed in thisaction hasneverhad thePlnintiY spriorexpresswritten consentto

          callthePlaintiffeithervia Live-v oice calls,oyvia callsplaced via orutilizing an A TD S or

          pre-recorded voice to solicitgoodsorservices.

       16.TheDefendantshaveno priorEstablished BusinessRelationship with thePlaintiff.
   .
       17.Thecallsplacedto Plaintiff'scellulartelephonewerenotm adeforan em ergencypurpose.

          TheywereallmadetopromotetheDefendants'goodsandservices(AlexaVoice-Business
          Listings),andcqnstitutedtelemarketing.
       18.Technicalandprocedtlralstandardsspecifictoautomatedcallsareincludedin j227(d)and
          accompanyingregulation47C.F.R.j64.120009,which donotprovideaprivaterightof
          action orastatm orp dnm agesprovision.They can behoweveralleged asto theconductofa

          Defendantin establishing apattem ofviolativebehaviorworthy oftreble dnm ages.

19.Recovery ofdamagesforthetwo separateprovisionsdoesnotupsetCongress'sbalance in

   setting dnm agest<ûfairto both the consllm erand the telem arketer.'''See G lœ M ich.,561 F.3d at

   632n.8(quoting 137Cong.Rec.516,204,516,205(dailyed.Nov.7,1991)(statementofSen.
   Hollingsl).
20. On July 11,2019 at12:08pm CST thePlaintiffanswered acallon hiswirelesscellphone

   mzmber318-423-5057.Them zm berthatdisplayed on thecallerID was318-225-9304.ThePre-

   recorded voice played a m essage indicating thatthe callw as in regard to an A lexa Voice

   BusinessListing.After20secondsthePlaintiffdiscormectedthecall(SeeExhibitB).
   '




21. The callsm ade to Plaintiff's cellulartelephone m ostly oralw ays concealed the geop aphic

   location from which thecallsodginatedviolated disparatepartsoftheTruth ln CallerID Actas

   amended totheTelephoneConsum erProtection Act.

22. The Plaintiffwasthe Gûcalled party''in the targeted cnmpaign ofillegalrobocallsplaced to
   PlnintiY scellulartelephonenllmberby theDefendant'sagent.

                                                Page7 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 8 of 12



23.Plnintiffdoesnotliketo receivetmwanted comm ercially solicitousphone callson hiscellphone

   becausethey Gtintrudeon hisseclusion and violatehisrightstoprivacy guaranteed undertheU.S.

   Constim tion'',and furtherdeplete plaintiffsm em ory storage capacity,deplete Plaintiff s battery

   levelonhiscellphone(nmountingtoaconversionTortunderLouisianaStateLaws),andrequire
   him to useam easurableam ountofboth m entalandphysicalenergy tow alk tollisphoneand

   answerthecalls.Plaintiffallegesthathe hasArticleIlIstanding msaresultofDefendant'sagents

   alleged conduct.

   Plaintiffhasno need ofDefendants'goodsand or serdces.

25.Defendants'willbeabletoprovidetmprivileged em ailcom mllnicationswith theLead

   GenerationsCompany regarding thecom plaintsencotmtered atvarioustim esbefore during and

   afterthem arketing cam paign thatproved they knew abouttheviolative activitiesofthe agency

   thatthey engaged.

   26.Defendantsw ere and have been liable to the Plaintifffor dnm ages underthe Telephone

      Consum erProtection Act.The Courtshould calculate and appropriately awardP1aintiffboth

      preandpostjudgementinterestonthejudgementawardedbytheCourtfrom thedatethatthe
      CourtdeterminestheDefendantswerefirstliableto the Plaintifffordam ages.

   27.Ata11tim espertinenthereto Defendantswereactingby andthroug,
                                                                 h theiragents,servants

      and /orem ployees who w ere acting w ithin the course and scope oftheiragency or

      em ploym ent,and tm derthe directsupervision and controlofthe Defendantsherein.

   28. A ta1ltim espertinenthereto,the conductofthe D efendants,asw ellasthatoftheiragents,

      servantsaIAII/oremployeeswasintentional,recldess,and in g'
                                                               rossly negligentdisregard for

      FederalLaw sand the rights ofthe Plaintiffherein.




                                             Page 8 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 9 of 12



29.On July 10,2019 Sitting Governor of the State of Louisiana John Be1 Edwards Declared a

   StatewideEmergency(SeeExhibitCj.
   30. ThisEm ergency D eclaration ProM bited a11Telem arketing activity in the SGte pursuantto LA

       Revised Stamte 45: j844.31(A). The referenced statute m ovides that tt-relemarketing
       activities'
                 ,prohibitions;exceptions

          A .During a stateofem ergency asdeclared by the governor,tçno telephonicsolicitorshall

   engageintelephonicsolicitation...''.

31. The Civilpenalty forviolations ofthe statute asreferenced in the foregoing paragraph is outlined

   inLouisianaRevised Statm e45:5844.33(A).Violations'
                                                     ,penalties
          A. Thecom mission shallinvestigateany com plaintreceived concerning violationsofthis

   Chapter.1f,afterhw estigatingsuch complaint,thecommission fm dstherehasbeen aviolation of

   this Chapter,the comm ission,afternotice and henring,shallim pose an administrative penalty

   againstthetelephollicsolicitornotto exceed onethousand fivehtm dred dollarsforeach violation.

          32.DefendantBenzio Aboud a/lc/a Bensio Aboud isliable forhisrole asthe Ox cerand

   M anagerofElev8teLLC wllichistheM GR (OflicerofDefendan'tPublicReputationM anagement
   Services,LLC) because this individualis responsible for oversight in the Limited Liability
   Company/sactivities.

          33.Larly v.DoctorsAnswers,LLC,CaseNo.-cv-12-S-3510-NE,2013W L 987879(N.D.
   Ala.M arch8,2013)referstoaTCPA faxcaseinalowerCotlt'trulingwithinthe11S'U.S.Circuit
   (ofwhichtheSouthem DistrictofFloxidaisapartlrejectingDefendanls'rgumentthattheycould
   notbepersonallyliableforallegedwrongdoingofthecompany,thecourtnotedç1ûgtqhefactthat
   thepersons...acting(11,
                         1violationoffederallaw)areactingforacorporationalso,ofcotlrse,may
   m ake the corporation liable tm der the doctrine ofrespondeat superior. It does not relieve the


                                             Page 9 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 10 of 12



  individuals oftheirresponsibility,'''adding that tçan offkerm ay be personally liable tmder the

  TCPA ifhehad direct,personalparticipation in orpersonally authorized theconductfotmdtohave

  violatedthestattzte,andwmsnotmerelytnngentiallyhwolved.Individualswhodirectlytandhere,
  knowingly and willfullylviolate theTCPA should notescape liability solely becausethey are
  cop orateofscers.'''

         34.A11Defendantsitltlzisaction areliablefortheirvadousrolesand conductactionsand

  omissionsin regardto illegalrobocallingthePlaintiffherein.




                                          SE CTIO N V :
                            TI:
                              IE C O U N TS /CA U SE S O F A CTIO N
                                        TH E C O U NTS:
                                           CO U N T 1:

                                     (Plaintiffv.Defendant)
                    W ILLFU LL A ND IG O W IN G W O LA TION S O F TIIE

                  TELEPHONE CONSUG R PROTECTION ACT OF 1291
                                       47tS.Codej227(b)(1)(A)(iii)
            35. Plaintiff incorporates the foregoing paragraphs asthough the sam e w ere set
            forth atlength herein.
            36. A talltim es pertinenthereto the D efendantw as liable to the Plaintifffor
               violations ofq
               TheTelephoneConsumerProtectionAct47U.S.C.j227(b)(1)(a)
      W hich m akesD efendantliable to Plaintifffor at Ieast1 violation as evidenced in the
   com plaintand Plaintiffseeksbetween $500 and $1,500 in dam agè'sforsaid violation atthe
                                   discretion ofthe court.




                                           Page 10 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 11 of 12



                                     SEC TION V l:
                                PM Y ER FO R RELIEF


        Jury TrialD em and;

          Plaintiffdemandstrialbyjury on allissuessotriable.




        Prayer for R elief;

        W IIEREFORE,Plaintiffseeksjudgementin Plaintiffsfavorand damages
        againstthe D efendants,based on the follow ing requested relief:

        Statutory D am ages;
        Treble D am ages;
        Stacked D am ages;
        Pre and PostJudgem entInterest;
        Enjoinder9om furtherviolationsoftheseparts;
        Costs oflitigating the action together along w ith a11reasonable attom ey's
        fees(ifany)and courtcosts;
        Andsuchotherand furtherreliefasmay benecesjary,justandproper.
        R espectfully Sub i

        x                                     R-/
                                                &-golr
        Clinton Strange
        Pro Sé                                       D ated
        7021 W inburn D rive
        Greenw ood,LA 71033
        318-423-5057
        parsmllc@ gmail.com

                                      Page 11 of11
Case 9:19-cv-81026-RKA Document 1 Entered on FLSD Docket 07/17/2019 Page 12 of 12
